United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.B., Appellant
and
DEFENSE AGENCIES, DECA -HEADQUARTERS, Fort Lee, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lonnie L. Boylan, for the appellant1
Office of the Solicitor, for the Director

Docket No. 15-1228
Issued: August 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 8, 2015 appellant, through her representative, filed a timely appeal from a
November 14, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 31, 2012 appellant, then a 52-year-old commissary management specialist,
filed an occupational disease claim (Form CA-2) alleging that she sustained an emotional
condition as a result of her employment. She first became aware of her condition March 3, 2012
and that it was caused or aggravated by her employment on April 4, 2012. Appellant stopped
work on March 3, 2012.
The record reflects that appellant had been working in a training program for commissary
management for 19 of the past 30 years of her employment. Appellant was most recently
stationed in Germany and requested a transfer to Virginia to be with her husband. When she
arrived in Virginia, the commissary was under a reorganization and many people, including
appellant, were detailed to different areas to address the new organization that was being
implemented. The new initiative was called CLASS and the reorganization was a priority for the
employing establishment.
In a statement received on September 19, 2012, appellant indicated that in March 2012
she was reassigned to the grocery team in the store operations unit. After her reassignment she
experienced tension in the workplace and her workload increased. She provided a list of the tasks
and projects she performed in March and April 2012, which she alleged constituted a heavy and
time consuming workload. Appellant indicated that she regularly received information regarding
her work assignments from various sources (coworkers, other leads, other directorates), but did
not receive information through official channels. While still under the direction of a “temporary
detail,” she was following orders from her current supervisor and was also tasked and given
orders by other team leads. Appellant was extremely concerned about the tasks she was being
assigned by others who did not notice her already heavy and time consuming workload. She
indicated that her assignments changed constantly and information flowed through other people
or by rumor.
In April 2012, appellant requested an Alternate Work Schedule (AWS) with Mondays as
her regular day off. However, after beginning her AWS, she started falling behind in her work.
Appellant began to feel ill and experienced migraine headaches. At home, she was overcome
with anxiety because she believed she could not afford to be sick due to her workload. Appellant
had a conversation with her work lead, Bonita Moffett, about how the workload was affecting
her health, but the dialog became agitated without any resolution of the issues. She told
Ms. Moffett that she intended to speak to the next level supervisor, which only made matters
worse. On April 4, 2012 appellant met with Jay Hudson, Deputy Director, to bring to his
attention how the situation at Store Operations was affecting her health and might negatively
impact her career. She stated that Mr. Hudson told her that she did not have a choice and must
work on all projects assigned to her. Appellant requested reassignment, but he told her the only
reassignment was to a store out of state. She indicated that this statement caused emotional
distress as she did not understand what his intentions were. Appellant felt Mr. Hudson’s
statement was heartless and intentionally stated to break her spirit and what small measure of
wellbeing she still had left.

2

Appellant noted that she had been on medical leave since May 2, 2012 and that all her
accrued sick and annual leave had been exhausted, leaving her with no source of income. A
copy of an October 2, 2012 request for reasonable accommodation was attached.
In an August 9, 2012 report, Aaron Mexhoubat, PHD, a licensed therapist, diagnosed
recurrent major depression; anxiety disorder (panic disorder); historic personality disorder; and
other disorders. Several major life activities, such as seeing, eating, sleeping, speaking,
concentration, thinking, and working, were noted to be substantially limited. Dr. Mexhoubat
indicated that appellant was not able to perform her job.
In a September 11, 2012 statement, Hector Granado, appellant’s former supervisor, stated
that appellant was assigned to work with the grocery team within the store operations group with
Ms. Moffett as appellant’s work leader. He noted that Ms. Moffett assigned appellant duties
which were different from her previous duties. Appellant felt that she could not deal with either
the workload or the type of work. Mr. Granado indicated that appellant would be provided
training for the programs she was unfamiliar with (i.e., the tobacco program) and that other
members of the grocery team would also learn the programs to help when needed. He saw the
training begin, but lost visibility regarding the day to day goings on within store operations when
he was reassigned to the vision team.
In September 27, 2012 note, Dr. Banerje Koduru, a Board-certified psychiatrist, noted
that appellant had been under his care since October 17, 2006. He opined that she would be
unable to work from October 1 through November 1, 2012.
In an October 2, 2012 letter, the employing establishment indicated that it would continue
to grant appellant leave without pay until October 12, 2012, but that it needed administratively
acceptable medical documentation for her to continue to be accommodated with leave or leave
without pay for an extended period of time.
In an October 8, 2012 report, Dr. Mexhoubat indicated that appellant was receiving
outpatient psychotherapy. Based on the clinical and psychological assessment, appellant had
anxiety disorder, major depressive disorder, obsessive-compulsive personality disorder,
histrionic personality disorder. Dr. Mexhoubat indicated that her condition occurred shortly after
she became aware of the excessive responsibilities that she had to complete. He noted that
appellant believed that she could not complete all the aspects of her responsibilities.
Dr. Koduru related that on October 26, 2012 appellant had been a patient since
October 2006 and was doing well until May 2, 2012, when she decompensated significantly to
the point of not being able to function at work. He indicated that she suffered with panic/anxiety
attacks, bipolar disorder with severe depression, and was on medication.
In a January 15, 2013 letter, the employing establishment indicated that statements from
Gail Tolbert, one of the leads appellant worked with, and Mr. Granado, appellant’s immediate
supervisor during that time period indicated that work assignments were normal for that area of
operations and the workload was evenly distributed amongst all employees. It noted that
appellant performed well until early 2012 when she started having trouble staying focused and
focused instead on assignments that were not assigned to her. Her supervisor was informed by

3

the lead that she had to direct appellant to stay focused. At that time, appellant’s work and
attendance started to suffer. The individual statements from both Ms. Tolbert and Mr. Granado
essentially agreed with appellant’s description of the tasks and projects which she had performed
during March and April 2012. Mr. Granado indicated that the environment was the normal
hectic pace of the organization. He indicated that with any new organization there were
unanticipated assignments. Mr. Granado also explained that there were new initiatives that were
under-resourced, misaligned or mistimed. He stated that the new organization offered many
challenges to all personnel. Staff was asked to rise to the challenge and accept new assignments
that previously were accomplished in many other areas of the agency. He indicated that the
work pace was hectic.
In a July 2, 2013 letter, OWCP advised appellant of the deficiencies in her claim and
requested additional medical and factual evidence, including responses to its questionnaire.
Appellant was provided 30 days to submit the requested information. No new evidence was
received other than a congressional inquiry.
By decision dated August 20, 2013, OWCP denied appellant’s claim on the basis she had
not identified any compensable factors of employment.
On August 18, 2014 appellant, through her representative, requested reconsideration. In
an August 18, 2014 statement, she reiterated that, after a period of time at her new duty station,
she began to experience anxiety because she felt that she was going to be unsuccessful in
accomplishing her regular and additional special tasks assigned by her employing establishment.
Appellant voluntarily requested transfer to other positions in hopes that her employing
establishment would take that into consideration that her constant fear and anxiety of not being
successful in her current position was real. She noted being anxious and having thoughts that
she would lose her job due to being unsuccessful. Appellant stopped work on March 3, 2012 as
her fear and anxiety became overwhelming. She indicated that it became clear to her and
Dr. Mexhoubat that although certain aspects of the work environment were contributing, the
actual underlying cause of her psychological condition was due to her constant fear of not being
able to successfully carry out the assigned duties required by her job and specially assigned tasks
from her supervisor.
In an August 18, 2014 letter, appellant’s representative presented arguments and
indicated that the new medical evidence indicated that appellant’s medical condition was caused
and/or contributed to by her work. Additional reports from Dr. Mekhoubat dated March 4 and
May 22, 2014 were also submitted.
By decision dated November 14, 2014, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 As the Board explained in Lillian Cutler,4
3

Id. at § 8102(a).

4

28 ECAB 125 (1976).

4

when an employee experiences emotional stress in carrying out his or her employment duties or
has fear and anxiety regarding his or her ability to carry out his or her duties, and the medical
evidence establishes that the disability resulted from his or her emotional reaction to such
situation, the disability is generally regarded as due to an injury arising out of and in the course
of employment. This is true where the employee’s disability resulted from his or her emotional
reaction to his or her day-to-day duties. The same result is reached where the emotional
disability resulted from the employee’s emotional reaction to a special assignment or
requirement imposed by the employing establishment or by the nature of his or her work. On the
other hand, the disability is not covered where it results from such factors as an employee’s fear
of a reduction-in-force or his or her frustration from not being permitted to work in a particular
environment or to hold a particular position.5
An employee’s emotional reaction to administrative or personnel matters generally falls
outside the scope of FECA.6 Although related to the employment, administrative and personnel
matters are functions of the employing establishment rather than the regular or specially assigned
duties of the employee.7 However, to the extent the evidence demonstrates that the employing
establishment either erred or acted abusively in discharging its administrative or personnel
responsibilities, such action will be considered a compensable employment factor.8
Appellant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that an emotional condition was caused or adversely affected by her
employment.9 Neither the fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish a causal relationship.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
5

The Board in Cutler found that when an employee becomes upset over not receiving a promotion, the resulting
disability does not have such a relationship to the employee’s assigned duties as to be regarded as arising from the
employment. “The emotional reaction in such circumstances can be truly described as self-generated and as not
arising out of or in the course of the employment.”
6

Andrew J. Sheppard, 53 ECAB 170, 171 (2001); Matilda R. Wyatt, 52 ECAB 421, 423 (2001).

7

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005).

8

Id.

9

See Charles D. Edwards, 55 ECAB 258 (2004).

10

See Ronald K. Jablanski, 56 ECAB 616 (2005); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

11

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

5

factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical opinion evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s detailed
explanation regarding the causal relationship between the claimant’s diagnosed condition and the
compensable employment factors.13
ANALYSIS
Appellant contended that she sustained an emotional condition on or about March 3, 2012
which resulted from her reassignment to the grocery team, during the reorganization of the
commissary. In general, an emotional reaction arising from an employing establishment
reorganization is not a compensable factor as it is akin to an employee’s desire to work within a
particular environment.14
However, since Cutler,15 the Board has consistently held that emotional reactions to
situations in which an employee is attempting to meet his or her position requirements, when
supported by sufficient evidence, are compensable.16 The Board has found that when a
reorganization affected a claimant in the performance of his or her regular duties, a compensable
factor may arise with substantiating evidence. In Donald E. Ewals, the Board remanded the case
for further factual development as to the affect the reorganization had on the claimant’s work
duties.17
The Board finds that in the present case appellant has established that the reorganization
affected her ability to perform her assigned duties.
Appellant contended that she sustained an emotional condition on or about March 3, 2012
in meeting the newly assigned requirements of her position with the grocery team. She alleged
that she was overwhelmed by the workload and the nature of her assignments. Dr. Mexhoubat
indicated that appellant’s condition occurred shortly after she became aware of the excessive
responsibilities that she had to complete. He explained that appellant believed she could not
complete all the aspect of her responsibilities.

12

Id.

13

Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

14

Donald E. Ewals, 45 ECAB 111 (1993) (where appellant contested both the manner of the reorganization and
his assignment, the preference for a certain assignment was noncompensable, but the case was remanded to
determine the effect of the reorganization upon his specific job duties).
15

Supra note 4.

16

See Tina D. Francis, 56 ECAB 180 (2004). See also Georgia F. Kennedy, 35 ECAB 1151, 1155 (1984);
Joseph A. Antal, 34 ECAB 608, 612 (1983).
17

Donald E. Ewals, supra note 14.

6

Mr. Granado, appellant’s immediate supervisor at the time, supported that appellant
experienced: multiple supervisors to whom she was answering, new tasks for which she felt
unprepared, unanticipated assignments, under-resourced staffing, and a hectic pace.
It is appellant’s emotional reaction to the requirements imposed by the employing
establishment that triggers coverage under FECA. Appellant attempted to meet the production
requirements and the evidence reflects she did so, but the stress of doing so caused or aggravated
her emotional condition. That she was fully able to complete her tasks in a timely manner does
not mean that her regular and specially assigned duties caused her no stress. Given that these
duties were part of appellant’s job requirements, the Board finds that she has established
compensable employment factors related to tasks assigned to her while assigned to the grocery
team.18
In the present case, appellant has established a compensable employment factor with
respect to her established work duties performed in March and April 2012. As she has
established a compensable employment factor, OWCP must base its decision on an analysis of
the medical evidence. It found that there were no compensable employment factors and did not
analyze or develop the medical evidence. The case will be remanded to OWCP for this
purpose.19 After such further development as deemed necessary, OWCP shall issue a de novo
decision on this claim.20
CONCLUSION
The Board finds that this case is not in posture for decision. As appellant has established
a compensable factor of employment, OWCP must review the medical evidence. After such
further development as deemed necessary, OWCP shall issue a de novo decision on this matter.

18

Supra note 4.

19

See D.C., Docket No. 09-1274 (issued March 18, 2010); see also Lorraine E. Schroeder, 44 ECAB 323,
330 (1992).
20

Due to the disposition of this case, appellant’s representative’s arguments on appeal will not be addressed.

7

ORDER
IT IS HEREBY ORDERED THAT the November 14, 2014 decision of the Office of
Workers’ Compensation Programs is set aside, and the case remanded for further proceedings
consistent with this decision of the Board.
Issued: August 1, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

